160 N.J. Super. 159 (1978)
388 A.2d 1338
NEW JERSEY DIVISION OF YOUTH AND FAMILY SERVICES, PLAINTIFF-RESPONDENT,
v.
STEPHEN HUGGINS, SR. AND JOAN BARDUSCH HUGGINS, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Submitted June 12, 1978.
Decided June 26, 1978.
Before Judges FRITZ, ARD and GAULKIN.
Mr. Stanley C. Van Ness, Public Defender, attorney for the appellants (Mr. Edward A. Halpern, Designated Counsel, of counsel and on the brief).
Mr. John J. Degnan, Attorney General, attorney for the respondent (Ms. Erminie L. Conley, Deputy Attorney General, of counsel; Ms. Karen N. Kurland, Deputy Attorney General, on the brief).
PER CURIAM.
The judgment of the Juvenile and Domestic Relations Court is affirmed substantially for the reasons set forth in the opinion of the court below, 148 N.J. Super. 86.
Affirmed.